Filed 3/15/21 F.H. v. Superior Court CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 F.H.,                                                          2d Juv. No. B309197
                                                              (Super. Ct. No. J072390)
      Petitioner,                                                (Ventura County)

 v.

 THE SUPERIOR COURT OF
 VENTURA COUNTY,

      Respondent;

 VENTURA COUNTY HUMAN
 SERVICES AGENCY,

      Real Party in Interest.


            In a petition for extraordinary writ, F.H. (Father)
challenges the juvenile court’s order terminating reunification
services and setting the matter for a hearing under Welfare and
Institutions Code section 366.26.1 We deny the petition.
           FACTUAL AND PROCEDURAL HISTORY
             In February 2020, Ventura County Human Services
Agency (the Agency) filed a dependency petition alleging that
Father had substance abuse and mental health issues that
“periodically interfere[d] with [his] ability to provide adequate
care and supervision” of his three-year old son, A.V. (§ 300, subd.
(b).) The juvenile court sustained the petition. It ordered
reunification services for Father.
             In the six-month report, the Agency recommended
early termination of reunification services pursuant to section
388, subdivision (c)(1)(B). The Agency reported that Father was
arrested in June 2020 for a probation violation. He was to
remain in custody due to pending charges related to another case
(the April 2020 case). The report noted that Father had a
criminal history and that he “continues to engage in criminal
activity.”
             The Agency also reported that Father “sporadically
participated” in case plan services and made “minimal progress
mitigating the safety concerns” that initiated the dependency.
The Agency had offered Father counseling, mental health
services, parenting education, and substance abuse treatment.
             Father participated in his mental health and
parenting services, but was discharged from them due to his
incarceration. Father also participated in substance abuse
treatment, but had “failed to engage in [the substance abuse]
recovery process” and tested positive on a drug and alcohol test.

      1Further unspecified statutory references are to the
Welfare and Institutions Code.




                                 2
The Agency stated that Father did not appear to “understand the
seriousness of his criminal activity and substance abuse issues
and the impact that it has on his life and his family.” The Agency
noted that Father missed several visits with A.V.
             In an interim report, the Agency reported that Father
was sentenced in the April 2020 case to three years in state
prison. After deducting credit for time served, he would serve
“under a year and a half.” This prison term would “exceed[] the
legal time frames for [f]amily reunification services to be
provided.”
             At the sixth-month hearing, the juvenile court
terminated reunification services and set a section 366.26
hearing. The court found that “[a]lthough the father engaged in
case plan services he has not demonstrated benefit in substance
abuse treatment, mental health services, and parent education.”
                            DISCUSSION
             Father contends that various individuals lied about
facts relating to this case. The Agency contends Father’s writ
petition is “plainly inadequate” because it does not assert
coherent arguments, allege error, or cite properly to legal
authority or the record. The Agency is correct.
             A writ petition to review an order setting a hearing
under section 366.26 must include: a summary of “significant
facts, limited to matters in the record,” “a separate heading or
subheading summarizing the point and support each point by
argument and citation of authority,” reference to the record by
citation, and an explanation of the significance of any cited
portion of the record. (Cal. Rules of Court, rule 8.452(a), (b);
Cheryl S. v. Superior Court (1996) 51 Cal.App.4th 1000, 1005.) If
a petition does not “present an adequate record, argument, and




                                3
points and authorities,” the petition may be dismissed. (Cheryl
S., at p. 1005.)
              Father’s writ petition is inadequate. It does not
include a summary of significant facts or an “argument” section.
It does not cite to any legal authority. It cites to the record in
only a few instances. It refers to matters outside the record,
which we cannot consider. (In re Angel L. (2008) 159 Cal.App.4th
1127, 1141.) And although the petition includes several
documents (titled “Memorandum”) in which Father alleges that
Agency representatives or A.V.’s maternal family members made
false or discriminatory statements, his petition does not specify
any error allegedly committed by the juvenile court.
              On the merits, we conclude there was no error. A
party may petition the court prior to the 12-month hearing to
terminate reunification services if the “action or inaction of the
parent . . . creates a substantial likelihood that reunification will
not occur, including, but not limited to, the parent’s . . . failure to
visit the child, or the failure of the parent . . . to participate
regularly and make substantive progress in a court-ordered
treatment plan.” (§ 388, subd. (c)(1)(B).) The court “shall
terminate reunification services . . . only upon a finding by a
preponderance of evidence that reasonable services have been
offered or provided, and upon a finding of clear and convincing
evidence” that the conditions of subdivision (c)(1)(B) exist. (§ 388,
subd. (c)(3).) We review the court’s decision for substantial
evidence. (In re Ronell A. (1996) 44 Cal.App.4th 1352, 1361-1362;
J.H. v. Superior Court (2018) 20 Cal.App.5th 530, 535.) We
resolve all conflicts in favor of the court’s determination and
construe all inferences to uphold its findings. (Ibid.)




                                  4
             Substantial evidence supports the juvenile court’s
order. The Agency provided services designed to remedy Father’s
failures that led to the dependency. (See In re Riva M. (1991) 235
Cal.App.3d 403, 414.) Father did not make “substantial
progress” in his treatment plan and “failed to engage in [the
substance abuse] recovery process.” Moreover, Father was
arrested and sentenced to a prison term which “exceed[ed] the
legal time frames for [f]amily reunification services to be
provided.” The juvenile court properly terminated reunification
services.
             Finally, we reject Father’s claim that he received
ineffective assistance of counsel. A party claiming ineffective
assistance of counsel has the burden to show (1) counsel rendered
deficient performance, and (2) prejudice as a result of counsel’s
deficient performance. (Strickland v. Washington (1984) 466 U.S.
668, 687; People v. Riel (2000) 22 Cal.4th 1153, 1175.) Father
does not specify how counsel’s performance was deficient. Nor
does Father demonstrate prejudice as a result of counsel’s
performance.
                           DISPOSITION
             The petition for extraordinary writ is denied.
             NOT TO BE PUBLISHED.




                                    TANGEMAN, J.

We concur:



             GILBERT, P. J.         PERREN, J.


                                5
                      Tari L. Cody, Judge

               Superior Court County of Ventura

                ______________________________


           F.H., in pro. per., for Petitioner.
           No appearance for Respondent.
           Michael G. Walker, County Counsel, Joseph J.
Randazzo, Assistant County Counsel, for Real Party in Interest.